PER CURIAM.
Kwamane Quason Silas appeals from his judgment and sentence for attempted second-degree murder. He raises several arguments for reversal, only one of which has merit. Silas argues, and the State properly concedes, that the trial court improperly imposed a condition of probation requiring Silas to “obtain” a GED or high school diploma. See Taylor v. State, 185 So.3d 1281, 1281-82 (Fla. 1st DCA 2016); Aviles v. State, 165 So.3d 841, 843 (Fla. 1st DCA 2015); Rodriguez v. State, 768 So.2d 1234, 1236 (Fla. 5th DCA 2000), overruled on other grounds as stated in Mier v. State, 58 So.3d 319, 321 (Fla. 1st DCA 2011). We remand for the court to modify this condition to conform to the requirements of section 948.037(1), Florida Statutes (2014), which would require Silas to make a “good faith effort” to achieve such skills or diploma. We affirm Silas’s remaining arguments without further discussion. As the acts required by this opinion are ministerial in nature, Silas need not be present for the court to undertake them.
AFFIRMED in part; REVERSED in part; and REMANDED.
ROWE, RAY, and M.K. THOMAS, JJ., CONCUR.